DETAILED ACTION
This office action is in response to application no. 16/715,957 filed on 12/16/2019.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
It is noted that the foreign references cited on the information disclosure statement received 09/21/2015 are present in the file wrapper for parent application, No. 12/768,077, in accordance with MPEP 609.02.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters 10, 10’, 20, 30, 40, 50 and 60 have been used to designate both the transmit circuit in Fig. 1, the transmit circuit in Fig. 3, the probe, the region of interest, the interleaver, the detector, and the beamformer and the steps illustrated in figs. 2 & 4, respectively.  This issue can be overcome by including the letter 'S’ with each reference found in the specification to the method steps in figs. 2 & 4.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: On page 13, line 9, the following phrases appears incorrect: "the selector described above may be conFigure d to allow" (emphasis added).  
On page 15, line 18, a closing parenthesis is omitted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3 – 8 and 12 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 3 and 12 recite the limitation "in which K receive signals" in line 1 of each claim. It is unclear to what these “K receive signals" are referencing as claims 1 and 10, from which claims 3 and 12, respectively, depend, require “first and second receive signals”. For purposes of examination, this limitation is considered to be directed to either of the first receive signals.
Claim(s) 3 and 12 also recite the limitation "from respective, relatively phase-offset transmitted ultrasonic pulses" in line 2 of each claim.  It is unclear how “relatively phase-offset” the pulses must be to meet this claim limitation.  For purposes of examination, any phase offset is considered to satisfy this limitation.
Claims 4, 5, 13 and 14 recite variations of “K is greater than two” or “K is two or greater”.  This is seen to be directed to an unbounded range. It is impossible to determine the upper limits, and therefore impossible to determine the meets and bounds of the protection sought for this type of limitation.
All claims dependent from the above claims rejected under 35 USC 112 are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 3 and 4 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Van Der Steen et al. (US 2008/0200815, herein Van Der Steen).
With regard to claim 1, Van Der Steen discloses a method for creating an image of a region of interest of a body comprising: transmitting a first ultrasonic pulse, tissue imaging pulse, into the region of interest;  sensing first receive signals corresponding to ultrasonic energy from the first ultrasonic pulse reflected from within the region of interest; transmitting a second ultrasonic pulse, contrast imaging pulse, into the region of interest; sensing second receive signals corresponding to ultrasonic energy from the second ultrasonic pulse reflected from within the region of interest, transmitting a series of ultrasound excitation signals from the transducer sufficient to induce a non-linear response in tissue at the site of interest;  interleaving discretized representations of the first and second receive signals, pulses, to form a resultant operating signal; and creating the image of the region of interest as a function of the resultant operating signal; wherein the second ultrasonic pulse is phase-shifted relative to the first ultrasonic pulse by an amount other than zero degrees or a multiple of 180 degrees, 90 degrees (Abstract; [0019, 0094, 0105]).
Regarding claim 3, Van Der Steen discloses in which K receive signals, corresponding to echo signals from respective, relatively phase-offset, phase shifting of 90 degrees, transmitted ultrasonic pulses, are discretized, digitized, and interleaved to form the resultant operating signal [0019, 0069, 0094, 0105].  Van Der Steen discloses that at least a tissue imaging pulse and a contrast imaging pulse are transmitted and received.  These are seen to satisfy the limitation directed to “K receive signals”.
	With regard to claim 4, Van Der Steen discloses in which K is greater than two [0019, 0105].  Van Der Steen discloses that a series of pulses are sent.  In combination with the disclosure that tissue and contrast imaging pulses may be interleaved, this is seen to disclose K being greater than two. 

Claim Rejections - 35 USC § 102 / 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 10 – 16 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Averkiou et al. (US 6,186,950, herein Averkiou) (cited in the IDS dated 12/17/2019).
With regard to claim 10, Averkiou discloses a system for creating an image of a region of interest of a body comprising: an ultrasound transducer, 12; transmit control circuitry, 17; an interleaver, 24; and detection and beamforming circuitry, 14, 16, 18 & 30 (Abstract; Figs. 5 & 11; Col. 4, ll. 29 – 62, Col. 7, ll. 6 – 64; Col. 8, ll. 26 – 61).
The phrase(s) “transmitting a first ultrasonic pulse and at least a second ultrasonic pulse into the region of interest, the ultrasound transducer sensing first and second receive signals corresponding to ultrasonic energy from the first and ultrasonic pulses, respectively, from within the region of interest”, “for causing the ultrasound transducer to generate the second ultrasonic pulse phase-shifted relative to the first ultrasonic pulse by an amount other than zero degrees or a multiple of 180 degrees”, “for interleaving discretized representations of the first and second receive signals to form a resultant operating signal” and “for creating the image as a function of the resultant operating signal” are considered statement(s) of intended use and fail to impart further structural elements to the claim.  The system of Averkiou is considered capable of performing as claimed.
If it could be argued that the phrase “the second ultrasonic pulse phase-shifted relative to the first ultrasonic pulse by an amount other than zero degrees or a multiple of 180 degrees" adds structure to the system of Averkiou, attention is directed to fig. 5 of Averkiou and Col. 4, ll. 29 – 62.   While Averkiou is not explicit as to the angle of phase – offset of signals 122, 124 and 126, given the disclosure in column 4 that “the waveforms are all of the same normalized amplitude and are progressively shifted in time from one to the next” one of ordinary skill would have found it obvious to utilize a value for the phase-shift that is other than zero degrees or a multiple of 180 degrees since such a phase-shift affects the degree of fundamental cancelation of the fundamental signal allowing improved acquisition of the separated harmonic components.
  	Regarding claim 11, Averkiou discloses the detection and beamforming circuitry comprises: a detector, 30; and a beamformer, 18 (Fig. 11; Col. 7, ll. 33 – 64; Col. 9, l. 56 – Col. 10, l. 9).
The phrase(s) “to extract a nonlinear component from the operating signal for each group of ultrasonic pulses and to generate a resultant of the nonlinear component for each group of transmitted ultrasonic pulses” and “to beamform the resultant of the nonlinear component for each group of ultrasonic pulses to generate a scan line, whereby a series of scan lines form the image” are considered statement(s) of intended use and fail to impart further structural elements to the claim.  The system of Averkiou is considered capable of performing as claimed.
	With regard to claim 12, the phrase “in which K receive signals, corresponding to echo signals from respective, relatively phase-offset transmitted ultrasonic pulses, are discretized and interleaved to form the resultant operating signal” is considered a statement of intended use and fails to impart further structural elements to the claim.  The system of Averkiou is considered capable of performing as claimed.
	Regarding claim 13, the phrase “in which K is greater than two” is considered a statement of intended use and fails to impart further structural elements to the claim.  The system of Averkiou is considered capable of performing as claimed.
  	With regard to claim 14, the phrase “in which K is two or greater; the phase shift is chosen such that the second ultrasonic pulse is transmitted with a time delay of 1/Kfs; and the receive signals are discretized with an initial sampling rate of fs” is considered a statement of intended use and fails to impart further structural elements to the claim.  The system of Averkiou is considered capable of performing as claimed.
  	Regarding claim 15, the phrase “wherein amplitudes of the K ultrasonic pulses are weighted by corresponding weight coefficients” is considered a statement of intended use and fails to impart further structural elements to the claim.  The system of Averkiou is considered capable of performing as claimed.
	It is noted that Averkiou relies on coefficient values in the wall filter, 30 (Fig. 11; Col. 9, l. 56 – Col. 10, l. 9). 
 	With regard to claim 16, the phrase “wherein the weight coefficient for the amplitude of a kth ultrasonic pulse is 
    PNG
    media_image1.png
    38
    199
    media_image1.png
    Greyscale
 α is positive integer and the center frequency of the linear component is moved to αfs” is considered a statement of intended use and fails to impart further structural elements to the claim.  The system of Averkiou is considered capable of performing as claimed.
It is noted that Averkiou relies on coefficient values in the wall filter, 30 (Fig. 11; Col. 9, l. 56 – Col. 10, l. 9).
Furthermore, lacking further criticality or unexpected results, the coefficient values of Averkiou are considered a suitable equivalent to the claimed equation, as it produces the same end result of using offset phase shifting to improve image quality.

Claim 2 and 6 – 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Der Steen et al. (US 2008/0200815, herein Van Der Steen) in view of Averkiou et al. (US 6,186,950, herein Averkiou) (cited in the IDS dated 12/17/2019).
Unless otherwise noted, the rationale for the combination of references remains the same throughout this section.
Regarding claim 2, Van Der Steen discloses extracting a nonlinear component from the operating signal; and using the nonlinear component to generate a scan line, whereby a series of scan lines form the image [0094 – 0097], but fails to disclose that the using of the nonlinear component to generate a scan line involves beamforming.
Averkiou teaches using beamforming, through beamformer 18, associated with nonlinear components to generate a scan line (Fig. 11; Col. 7, ll. 33 – Col. 8, ll. 15; Col. 9, l. 56 – Col. 10, l. 9).
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of beamforming the nonlinear component to generate a scan line.  Thus, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Van Der Steen to include beamforming the nonlinear component to generate a scan line as taught by Averkiou, since this allows a pulse inversion technique which enhances reduced motional effects by insonifying a target with three or more transmit pulses of differing phase or polarity.
With regard to claim 6, Van Der Steen in view of Averkiou fails to disclose wherein amplitudes of the K ultrasonic pulses are weighted by corresponding weight coefficients.  
Averkiou does rely on coefficient values in the wall filter, 30 (Fig. 11; Col. 9, l. 56 – Col. 10, l. 9). 
Given that Averkiou relies on coefficient values to improve image quality, it would have been obvious to one of ordinary skill to use a similar technique and apply coefficient values to any measurement including weighting amplitudes as it produces the same end result of using offset phase shifting to improve image quality.
Regarding claim 7, Van Der Steen in view of Averkiou fail to explicitly discloses wherein the weight coefficient for the amplitude of a kth ultrasonic pulse is 
    PNG
    media_image2.png
    34
    209
    media_image2.png
    Greyscale
 a is positive integer and the center frequency of the linear component is moved to αfs.  
Averkiou does rely on coefficient values in the wall filter, 30 (Fig. 11; Col. 9, l. 56 – Col. 10, l. 9).
Given that Averkiou relies on coefficient values to improve image quality, it would have been obvious to one of ordinary skill to use a similar technique and apply coefficient values to any measurement including weighting amplitudes and the equation as claimed as it produces the same end result of using offset phase shifting to improve image quality.
With regard to claim 8, Van Der Steen in view of Averkiou fails to disclose wherein the (K, α) is selected from any one of groups of (2, 1) and (6, 2).
Averkiou does rely on coefficient values in the wall filter, 30 (Fig. 11; Col. 9, l. 56 – Col. 10, l. 9).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to try different values to improve image quality, since it has been held that discovering an optimum value involves only routine skill in the art and such determination would yield reasonably predictable results.
With regard to claim 9, Van Der Steen discloses frequency filtering the operating signal using a filter than passes not only a frequency that is a harmonic of a fundamental signal frequency, non-linear, but also energy at the fundamental signal frequency itself [0012, 0055, 0068 – 0069, 0091]. 

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 10 – 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 7 – 10 of U.S. Patent No. 8,702,610. Although the claims at issue are not identical, they are not patentably distinct from each other because:
As a preliminary matter, applicant’s attention is drawn to MPEP 804 where it is disclosed that “The specification can be used as a dictionary to learn the meaning of a term in the claim.” Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (emphasis added) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
With regard to claim 10, U.S. Patent No. 8,702,610 discloses a system for creating an image of a region of interest of a body comprising: an ultrasound transducer transmitting a first ultrasonic pulse and at least a second ultrasonic pulse into the region of interest, the ultrasound transducer sensing first and second receive signals corresponding to ultrasonic energy from the first and ultrasonic pulses, respectively, from within the region of interest; transmit control circuitry for causing the ultrasound transducer to generate the second ultrasonic pulse phase-shifted relative to the first ultrasonic pulse by an amount other than zero degrees or a multiple of 180 degrees; an interleaver for interleaving discretized representations of the first and second receive signals to form a resultant operating signal; and detection and beamforming circuitry for creating the image as a function of the resultant operating signal (claim 7).
	Regarding claim 11, U.S. Patent No. 8,702,610 discloses in which the detection and beamforming circuitry comprises: a detector to extract a nonlinear component from the operating signal for each group of ultrasonic pulses and to generate a resultant of the nonlinear component for each group of transmitted ultrasonic pulses; and a beamformer to beamform the resultant of the nonlinear component for each group of ultrasonic pulses to generate a scan line, whereby a series of scan lines form the image (claim 8).
	With regard to claim 12, U.S. Patent No. 8,702,610 discloses in which K receive signals, corresponding to echo signals from respective, relatively phase-offset transmitted ultrasonic pulses, are discretized and interleaved to form the resultant operating signal (claim 7; Col. 4, ll. 1 – 9).
	Regarding claim 13, U.S. Patent No. 8,702,610 discloses in which K is greater than two (claim 3; Col. 4, ll. 33 – 40).
  	With regard to claim 14, U.S. Patent No. 8,702,610 discloses in which K is two or greater; the phase shift is chosen such that the second ultrasonic pulse is transmitted with a time delay of 1/Kfs; and the receive signals are discretized with an initial sampling rate of fs (claim 7).
	Regarding claim 15, U.S. Patent No. 8,702,610 discloses wherein amplitudes of the K ultrasonic pulses are weighted by corresponding weight coefficients (claim 9).
	With regard to claim 16, U.S. Patent No. 8,702,610 discloses wherein the weight coefficient for the amplitude of a kth ultrasonic pulse is 
    PNG
    media_image1.png
    38
    199
    media_image1.png
    Greyscale
 α is positive integer and the center frequency of the linear component is moved to αfs (claim 10).

Claim(s) 1 – 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 7 – 10 of U.S. Patent No. 10,524,766. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The claims of parent U.S. Patent No. 10,524,766 are narrower in scope than those filed in the instant application.  The scope of the claims of the instant application, being broader than the claims of U.S. Patent No. 10,524,766 are seen to clearly encompass, and thus clearly anticipate, the claims of U.S. Patent No. 10,524,766.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUTHER G BEHRINGER whose telephone number is (469)295-9086. The examiner can normally be reached M-F 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793